          Case 1:20-cv-08127-PGG Document 12 Filed 10/20/20 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
 DEIRDRE LEANE and IPNAV, LLC,                                 :
                                                               : Case No. 1:20-cv-08127-PGG
                                               Plaintiffs,     :
                                                               :
               - against -                                     :
                                                               : NOTICE OF APPEARANCE
 MISHCON DE REYA LLP, MISHCON                                  :
 DE REYA NEW YORK LLP, KING & WOOD                             :
 MALLESONS LLP, ROBERT WHITMAN and :
 MARK RASKIN,                                                  :
                                                               :
                                               Defendants. :
                                                               :
                                                               :
------------------------------------------------------------- X



        PLEASE TAKE NOTICE that J. Richard Supple, Jr. of Clyde & Co. US LLP, has

 been retained as counsel for defendant Mark Raskin.

        Copies of all pleadings, orders, notices and other documents should henceforth

 be served on Clyde & Co. US LLP, 405 Lexington Avenue, 16th Floor, New York, New

 York 10174.

 Dated: New York, New York
        October 20, 2020

                                             CLYDE & CO US LLP
                                             Attorneys for Defendant
                                             Mark Raskin

                                             By: s/ J. Richard Supple, Jr.
                                                    J. Richard Supple Jr.

                                             405 Lexington Avenue, 16th Floor
                                             New York, New York 10174
                                             Tel.: 212.710.3900
                                             Email: rick.supple@clydeco.cus

 To: All Parties via E-Filing
